United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mission Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Raquell Krueger-Denio, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2079
Issued: May 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 13, 2009 appellant filed a timely appeal from a May 11, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation
effective June 14, 2007 with respect to appellant’s accepted orthopedic injuries.
FACTUAL HISTORY
On February 4, 2002 appellant, then a 35-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that he sustained an upper back injury while lifting and
carrying a parcel on January 27, 2002. The Office accepted the claim for lumbosacral and
thoracic strains. Appellant returned to modified-duty work, reduced his work load to four hours
a day on January 17, 2003 and stopped work on March 8, 2004.

The Office further developed the medical evidence with respect to appellant’s
employment-related condition. Appellant was referred to Dr. Harlan Bleeker, an orthopedic
surgeon, for a second opinion examination. In a report dated February 11, 2003, Dr. Bleeker
diagnosed L4-5 and L5-S1 mild degenerative changes with disc bulge. He stated that an L5-S1
annular tear appeared to have healed and a lumbar discogram was not indicated. By report dated
April 7, 2003, Dr. James Thomas, an attending physician, opined that the annular tear had not
healed and recommended a transforaminal epidural block.
The Office found a conflict in medical opinion existed under 5 U.S.C. § 8123(a)
regarding the diagnosis and the need for specific treatment. Appellant was referred to
Dr. Domenick Sisto, a Board-certified orthopedic surgeon. In a report dated September 5, 2003,
Dr. Sisto opined that appellant “does have disability related to his work injury as he has
tenderness in the lumbar spine as well as evidence of degenerative disc disease.” He advised that
appellant had reached a medical plateau, with further improvement of symptoms not expected.
Dr. Sisto noted that appellant had “undergone a long period of treatment, which has been
appropriate, but at this time no further treatment is indicated as there is no other care that will
resolve his complaints.”
In a report dated December 9, 2004, Dr. Thomas stated that appellant underwent
neurological testing showing an S1 radiculopathy. He opined that the presence of radiculopathy
indicated appellant did not have strain syndrome and was a candidate for discography and
endoscopic laser treatment. Dr. Thomas concluded that appellant was totally disabled.
On March 30, 2006 the Office determined that a conflict existed between Dr. Thomas and
Dr. Sisto regarding the period of total disability, the nature and extent of current employmentrelated disability and the need for surgery. Appellant was referred to Dr. David Heskiaoff, a
Board-certified orthopedic surgeon, selected as the impartial medical specialist.
In a report dated July 28, 2006, Dr. Heskiaoff reviewed a history of injury and results on
examination. He diagnosed myofascial sprains of the dorsal and lumbar spine and multiple
lumbar disc protrusions. Dr. Heskiaoff noted that appellant’s symptoms did not seem to respond
to any sort of treatment. He stated, “I believe that enough time has passed and that this man
should be left alone and no further treatment should be given to him. No surgery is indicated.”
According to Dr. Heskiaoff, appellant should be limited to light duty with a 10-pound lifting
restriction. He concluded there were degenerative processes and he apportioned 70 percent to
“work activities and work-related trauma.”
By letter dated August 23, 2006, the Office requested clarification from Dr. Heskiaoff. It
asked him to discuss whether the accepted strains had resolved and whether the January 27, 2002
injury aggravated the degenerative disc disease.
In a November 10, 2006 report, Dr. Heskiaoff stated that appellant’s myofascitis had
resolved, but he continued to have degenerative disc disease. He opined that the January 27,
2002 work injury temporarily aggravated the degenerative disc disease, but this should have
ceased when he stopped work in 2004. By letter dated December 11, 2006, the Office asked the
physician to discuss whether the accepted strains had resolved and whether any work restrictions
were due to the underlying degenerative disc condition or a work-related condition. On

2

December 21, 2006 Dr. Heskiaoff responded that the dorsal-lumbar sprain probably resolved
when appellant returned to work at the beginning of 2003. With regard to any work restrictions,
Dr. Heskiaoff advised they were due to the underlying degenerative disc disease.
By letter dated May 14, 2007, the Office advised appellant that it proposed to terminate
compensation related to orthopedic conditions based on the medical evidence. In a separate
letter dated May 14, 2007, the Office stated that the claim was accepted for a consequential
dysthymic reaction.
In a decision dated June 14, 2007, the Office terminated appellant’s compensation
benefits for any orthopedic or back condition.1
On June 19, 2007 the Office received a March 12, 2007 report from Dr. Albert Simpkins,
an orthopedic surgeon, who opined that, in light of appellant’s S1 radiculopathy and back pain
with annular tears, he was a candidate for surgical intervention.
Appellant requested a review of the written record. By decision dated April 9, 2008, an
Office hearing representative affirmed the June 14, 2007 decision. The hearing representative
found that the weight of medical opinion was represented by Dr. Heskiaoff.
In a letter dated January 28, 2009, appellant’s representative requested reconsideration.
Appellant argued that the Office did not meet its burden of proof to terminate compensation, as
Dr. Heskiaoff’s reports were not rationalized or based on an accurate background. In June 27
and August 8, 2008 report, Dr. Serge Obukhoff, a neurologist, diagnosed disc herniations at L4-5
and L5-S1, lumbar stenosis, bilateral radiculopathy, back pain syndrome, degenerative disc
disease, lumbar spondylosis and musculoligamentous injury to the thoracic spine with disc
protrusion at T7-8. He stated that appellant sustained additional injury to his back when he
returned to work after the 2002 injury. Dr. Obukhoff noted appellant’s job duties from 2003 to
2004, stating: “the additional development of this patient’s condition was produced by the
continued and repeated duties performed between 2003 and 2004.” He opined that the work
duties caused a permanent aggravation of appellant’s “preexisting work-related lumbar injury.”
By decision dated May 11, 2009, the Office denied modification of the April 9, 2008
decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability. To terminate authorization for medical treatment, the Office must
1

The record indicates that appellant continued to receive wage-loss compensation every 28 days.

2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.4 The
implementing regulations state that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is
called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.5
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.6
ANALYSIS
The May 11, 2009 decision on appeal was limited to the issue of a termination of benefits
for the accepted orthopedic conditions as of June 14, 2007. The Office accepted a consequential
dysthymic reaction, and the record indicates appellant continues to receive compensation for
wage loss based on this condition.
With respect to the continuing treatment for appellant’s back condition, the Office found
a conflict in the medical opinion evidence. Dr. Thomas, an attending physician, found that
appellant had an S1 radiculopathy requiring treatment such as discography and endoscopic laser
treatment, and was totally disabled. Dr. Sisto, who had been selected as a referee physician
regarding other issues,7 advised that appellant had reached a plateau and did not require any
additional medical treatment. To resolve the conflict appellant was referred to Dr. Heskiaoff.
In reports dated July 28, November 10 and December 21, 2006, Dr. Heskiaoff found that
the accepted conditions of lumbosacral and thoracic strains had resolved. He also found that,
while appellant sustained a temporary aggravation of degenerative disc disease,8 this resolved in
3

Furman G. Peake, 41 ECAB 361 (1990).

4

5 U.S.C. § 8123.

5

20 C.F.R. § 10.321 (1999).

6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

7

Dr. Sisto was selected as a referee on such issues as the necessity for acupuncture and physical therapy. He
would be considered a second opinion referral physician for issues outside the scope of the original conflict. See
Leanne E. Maynard, 43 ECAB 482 (1992).
8

Dr. Heskiaoff’s opinion is sufficient to establish a temporary aggravation of degenerative disc disease and the
condition should be accepted by the Office.

4

2004 when appellant stopped work. The referee physician concluded appellant did not need
additional medical treatment for his accepted conditions.
The Board finds that Dr. Heskiaoff provided a rationalized medical opinion on the issue
presented. Appellant contends that Dr. Heskiaoff did not have a complete factual background, as
the statement of accepted facts did not discuss his work duties from 2002 through 2004, but the
issue before the impartial specialist was continuing residuals of the January 27, 2002
employment injury. Dr. Heskiaoff provided a detailed history and his opinion was based on a
complete and accurate background. As noted, an impartial referee’s rationalized opinion based
on a complete factual and medical background is entitled to special weight. The Board finds
Dr. Heskiaoff’s report is entitled to special weight and establishes that residuals of appellant’s
accepted orthopedic conditions resolved prior to June 14, 2007. The Office met its burden of
proof.
Following the termination decision, appellant submitted additional evidence, including an
August 8, 2008 report from Dr. Obukhoff, who opined that appellant continued to have
employment-related back conditions. Dr. Obukhoff provided a number of diagnoses, such as
disc herniations and lumbar stenosis, which were never accepted as employment related. It is
appellant’s burden of proof to establish a specific condition as employment related9 with respect
to accepted conditions, it is his burden of proof to establish continuing residuals or disability
after a proper termination.10 Dr. Obukhoff did not provide a rationalized medical opinion with
respect to the January 27, 2002 injury. He discussed appellant’s work duties after the
January 27, 2002 injury. To the extent appellant is claiming injuries from these work duties, this
would be a new claim for an occupational disease or illness.11
On appeal, appellant’s representative contends that appellant still has residuals of the
accepted lumbar and thoracic spine conditions and that the referee’s reports were not sufficient to
support the termination of benefits. As noted, the Board finds that the weight of the medical
evidence establishes that the accepted strains causally related to the January 27, 2002
employment injury had resolved by June 14, 2007. The Office met its burden of proof to
terminate compensation with respect to these orthopedic conditions.
CONCLUSION
The Board finds the Office met its burden of proof in determining that appellant’s
employment-related back conditions had resolved by June 14, 2007.

9

See, e.g., Willie J. Clements, Jr., 43 ECAB 244 (1991).

10

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

11

An occupational disease or illness is a condition produced by the work environment over a period longer that a
single workday or shift. 20 C.F.R. § 10.5(q).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2009 is affirmed.
Issued: May 3, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

